Lawton, J. (dissenting).
I respectfully dissent. The majority has extended the "special relationship” exception well beyond existing limits (Kircher v City of Jamestown, 74 NY2d 251, 255-256). Under the holding of the majority, defendant is being held liable for the wanton injury of plaintiff Frederick Thomas, Sr., and the killing of plaintiff Tillman’s decedent, Johnnie Lee Tillman, by Jimmy Lee Rouse because its police officers had left the crime scene in an effort to apprehend the perpetrator, who had commandeered a vehicle and its driver to escape. By so holding, the majority now includes within the "special relationship” exception liability for the police " 'withholding a benefit’ ” rather than limiting it to the police " 'positively or actively in working an injury’ ” (De Long v County of Erie, 60 NY2d 296, 305; see, Kircher v City of Jamestown, supra, at 256).
The evidence, even viewed in the light most favorable to plaintiffs, is legally insufficient to establish that defendant, through its police officers, assumed a "special relationship” with Thomas and Tillman. The vague and somewhat garbled assurances by the police officers to the bartender that he could "go ahead and board up the window and cash out and they would be on the property to have an escort out” are insufficient to establish an affirmative duty. This is especially true when all parties testified that the police immediately vacated the building to attempt to locate Rouse (see, Yearwood v Town of Brighton, 101 AD2d 498, 501, affd 64 NY2d 667). Even if *937those assurances are deemed legally sufficient, they were made to the bartender and not to Thomas and Tillman. One cannot deduce from the statements by the police that they were assuming an obligation to protect all persons in the area, including Thomas and Tillman, who were not even employees of the bar (see, Cuffy v City of New York, 69 NY2d 255).
Also fatal to plaintiffs’ case is the absence of proof that the City had knowledge that inaction on the part of the police officers would lead to harm to Thomas and Tillman (see, Kircher v City of Jamestown, supra, at 257). The evidence establishes that, at the time Rouse was escorted from the bar, he made a general threat ("all you mother f-s are dead”). Neither Thomas nor Tillman told the police upon their arrival that he was fearful of Rouse and each declined to press charges against him. There is no proof that Rouse had a weapon or a reputation for violence. In short, there is no proof from which the police officers could have determined that it was likely that Rouse would return some 30 to 40 minutes later and wantonly slay one customer and injure another. Thomas and Tillman, by electing to remain on the premises after it closed, as opposed to vacating it as did the other customers following the initial disturbance, demonstrated that there appeared to be little likelihood that Rouse would carry out his threat. If Thomas and Tillman did not fear Rouse and did not seek police protection, there is no basis to conclude that the police officers should have reasonably believed that the resulting injury and death were likely to occur. Absent that belief, there can be no liability (see, Kircher v City of Jamestown, supra, at 257; Cuffy v City of New York, supra, at 260).
Finally, and most significantly, there is insufficient evidence to support a finding that Thomas and Tillman justifiably relied upon the "assurances”. Thomas and Tillman voluntarily remained at the bar after the bartender escorted Rouse from the bar for breaking a window. They were in the process of assisting in the cleanup when the police arrived. Their actions were no different after the police arrived. The "assurances” did not increase the risk to Thomas and Tillman that they previously had assumed by electing to remain on the premises. Absent an increase in risk, there can be no liability (see, Bain v City of Rochester, 115 AD2d 957, 958, lv denied 67 NY2d 606; Helman v County of Warren, 111 AD2d 560, 561, affd 67 NY2d 799).
I would reverse, grant defendant’s motion and dismiss the complaints. (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J.—Negligence.) Present—Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.